UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November8,2013 THE RADIANT CREATIONS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136663 45-2753483 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Harbour Financial Center 2oulevardm Suite 280-B Palm Beach Gardens, Florida (Address of principal executive offices) (Zip Code) (561) 420-0830 Registrant’s telephone number, including area code: 1313 South Killian Drive, Suite B Lake Park, Florida 33403 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION8 - OTHER EVENTS Item 8.01 Other Events. On November 8, 2013,The Radiant Creations Group, Inc. (the “Company”) moved their operations from1313 S. Killian Drive, Suite B, Lake Park, FL 33403 to the Harbour Financial Center, 2oulevard, Suite 280-B, Palm Beach Gardens, FL 33410. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 8,2013 THE RADIANT CREATIONS GROUP, INC. By: /s/ Gary R. Smith Gary R. Smith Chairman and hief Executive Officer 2
